Title: From George Washington to Anthony Whitting, 17 February 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Feb: 17th 1793.

It has again happened that, the Mail which ought to have been in yesterday from the Southward, and wch will (it is presumed) bring a letter from you with the Reports of the last week, is not yet arrived; but your letter of the 5th instt, covering the Reports of the week preceeding that, is at hand.
As I see no great prospect of procuring Orchard grass Seeds in this place, if you cannot obtain it in your own Neighbourhood, Sow the ground whenever it is in order, & the Season fit, (below the Lucern lot) with such other Seeds as you shall think best; and I shall be satisfied therewith. or cultivate it if better.
With respect to lime, I scarcely know what to say to you on the subject; & yet no time is to be lost in having the matter ascertained. Enquire on what terms the builders in Alexandria obtain it? from whence? and the cost by the quantity? for it will never do to purchase at the rate you have given for this article in retail. Nor indeed will it do to suffer Davis, & his attendance, to use it in the lavish manner he practices; 1st in proportioning of it to the sand; and 2d in the thickness of the Mortar joints. He has been accustomed to use Shell lime, & will not make the proper allowance for the difference in strength, between that & stone lime. Before he enters upon the business of Bricklaying next Spring, I wish you would learn from some skilful & candid workman

in Alexandria, the proportions of Sand & lime he uses for different kinds of work; and whether a thick, thin, or midling joint of morter is best. In this place, the modern buildings have a thin joint. I shall by this days Post, write to Colo. Washington of Westmoreland County, reminding him of his promise to use his endeavors to have shells sent up to me; & to know what prospect there is of his success. I will also enquire on what terms it could be sent from Rhode Island, or Boston; But do not let this slacken your enquiries; nor prevent your giving me the result of them, as soon as possibly you can.
I readily consent to the lot (in the River Farm) being first Seeded with Turnips, and folded with Sheep after the English method, before it is laid down in Clover. And I beg that fields No. 4 & 5 at that place, may, (as you have promised to do) have every possible attention paid to them; 1st to recover them, as far as it is in your power, from their present gullied state; and 2dly so to lay them down, as to prevent this evil, in future.
I know nothing of Mr Hampsons Acct (which is herewith returned) but if the Major acknowledged it to be just—or you have any reason to believe it is so—it must be paid as soon as you are in Cash (from the sales of the Ship-stuff, or otherwise) to pay it. The Shingles sent by Mr Newton to Mount Vernon have long since been paid for at this place, to the order of Mr Cowper, of whom they were had.
I am sorry to hear that the Itch is among the Negros in the Neck; & hope you have provided a remedy ’ere this. If it was caught in the way you describe, and justice could be done, Garner ought to pay for it. I am not less concerned to hear that a disorder has got among the Sheep at Union Farm. I hope every endeavor will be used to put a stop to it; as I really loose a great many of this valuable Species of Stock. I wish you would give each Overseer positive Orders to report every lamb that falls, and every one that dies; that I may be able to form a just opinion of the care & attention they pay to this business. The custom of striking a balance between the number yeaned and deceased in the week will not satisfy me. By this mode of reporting, there may appear an encrease of one lamb only in a week, when 20 have fallen; if 19 of those twenty have died. True it is that such a report shews the actual increase or decrease—but it gives no idea of what ought to be either. and seems calculated for the express

purpose of concealing their own want of care in the preservation of the Lambs.
It would, I conceive, have been better to have entrusted the cutting out of the Linnen to the Gardeners wife than to Caroline; who, was never celebrated for her honesty; and who, it is believed, would not be restrained by scruples of conscience, from taking a large toll, if she thought it could be done with impunity.
A very heavy fall of Snow happened at this place on Monday night last; but the constant rain of last night & this day will, it is feared, carry it all off; under the unfavorable circumstances of high freshes & gullied fields, by the Sudden dissolution thereof. Wishing you well I remain Your friend

Go: Washington

